DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim7, 8, 9, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 7 and 8, the claims recite “a sealing section”. However, this limitation is already recited in claim 1 from which claim 7 and 8 depend. It appears applicant is trying to define different sealing sections on different portion of the valve. In the drawings it appears there are three different sealing sections, thus claim 7 and 8 appear to be defining specific sealing sections. However, as currently written this is not clearly conveyed and it is therefore unclear whether the sealing sections recited in claim 7 and 8 are the same or different than the one recited in claim 1. For purposes of examination, the sealing sections in claim 7 and 8 are interpreted to be the same as the sealing section in claim 1 and is simply further defining which specific sealing section is being referred to. 
Claims 7, 9, and 18 recite the limitation "the shaft".  There is insufficient antecedent basis for this limitation in the claims. It appears the shaft is introduced in claim 6, however none of claim 7, 9, or 18 depend from claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-8, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1).
With regard to claim 1, Lester discloses A flushing and aspirating device (fig. 3), comprising: a device housing (1) comprising: an aspirating channel (10); a flushing channel (11); a flushing and aspirating channel (31); and a valve chamber (22) in which the channels empty or emerge therefrom, respectively; and a manually operable valve push button (generally 23, including components of 44, 40) which is movably guided in the valve chamber against the force of a reset spring (24) and which has at least one sealing section (41, 42, 43) for controlling the connection of the flushing and aspirating channel to the aspirating channel and/or the flushing channel; wherein the valve push button including the at least one sealing section is formed as a single piece (see Fig. 5a-5c). 

Russo teaches a push button (17 and 16) that includes a button portion and a shaft portion extending into a valve chamber (see Fig. 2, valve chamber 14). The entire component is made of an elastic rubber material (Col 4, line 36- Col 5, line 5). Because the two components are structurally similar, the material of Russo could be used in the push button of Lester. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester with the material used by Russo because the substitution of one material for another is well known in the art and would not change the overall function of the device (Col 4, line 36-Col 5, line 5). 
With regard to claim 2, Lester discloses wherein the valve push button comprises a bore (see element 50 and where 23 is pointing), which is open towards the housing bottom of the valve chamber (at 62), with a shoulder being a base of the bore, against which the reset spring is braced (surface on the inside of the open end of 62 is considered the shoulder in which the reset spring is braced).
With regard to claim 6, Lester discloses wherein the valve push button comprises an actuating section (44), a cylindrical shaft (where 23 is pointing)  and a cylindrical middle section in between (50), relative to which the actuating section and the shaft are respectively set back radially inwards.
With regard to claim 7, Lester discloses wherein on the valve push button on the shaft, a sealing section (43) is formed as a single piece (sealing section 43 is formed of a single elastomeric material), which blocks the connection of the flushing and aspirating channel to the flushing channel in a first valve position of the valve push button (Fig. 5a) and releases it in a second valve position of the valve push button (Fig. 5b).
With regard to claim 8, Lester discloses wherein on the valve push button on the middle section (at around 50), a sealing section is formed as a single piece (42), which releases the connection of the flushing and aspirating channel to the aspirating channel in the first valve position of the valve push button (Fig. 5a) and blocks it in the second valve position (fig. 5b).
With regard to claim 14, Lester discloses wherein the valve push button comprises a shoulder (see Fig 3 and 4, the shoulder is considered 54 which are legs having a latch), which in the first valve 
With regard to claim 15, Lester discloses wherein the aspirating channel comprises an outwardly open aspiration regulating opening (at 14).
With regard to claim 17, Lester discloses wherein on the valve push button on the middle section (around 50), a sealing section is formed as a single piece (42), which releases the connection of the flushing and aspirating channel to the aspirating channel in the first valve position of the valve push button (fig. 5a) and blocks it in the second valve position (Fig. 5b).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Abbott (US 1,131,722).
With regard to claim 3, Lester/Russo teach the claimed invention except for a guiding projection. 
Abbott teaches a similar push valve type device (Fig. 1) having a reset spring (27) and a guiding projection (see Fig below) rising up from a housing bottom of the valve chamber, on which both the valve push button and the reset spring are guided (while the push valve does not make direct contact with the guiding projection, the fact that the guiding projection retains the spring in a specific position, this function in turn helps to guide the valve while it is moving in the valve chamber). 
	
    PNG
    media_image1.png
    403
    552
    media_image1.png
    Greyscale


.

Claim 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Abbott (US 1,131,722) and Jousson (US 4,907,744).
With regard to claim 4, Lester discloses wherein the push button comprises a stepped bore, which is open towards the bottom of the valve chamber (at 62), having a smaller (see tapered portion at 23) and larger bore diameter (at 50 and at distal end near 43) and having a shoulder (the inner surface of 62 in which the spring is braced), against which the reset spring is braced. 
However, Lester/Russo does not teach the smaller bore being corresponding ot the guiding projection and the larger bore corresponding to at least the outer diameter of the spring. 
	Abbott teaches a similar push valve type device (Fig. 1) having a reset spring (27) and a guiding projection (see Fig below) rising up from a housing bottom of the valve chamber, on which both the valve push button and the reset spring are guided (while the push valve does not make direct contact with the guiding projection, the fact that the guiding projection retains the spring in a specific position, this function in turn helps to guide the valve while it is moving in the valve chamber). 
	
    PNG
    media_image1.png
    403
    552
    media_image1.png
    Greyscale



However, Lester/Russo/Abbott do not teach the smaller bore being corresponding to the guiding projection and the larger bore corresponding to at least the outer diameter of the spring.
Jouson teaches a similar push button device (fig. 1), having a bore (see fig below) and a reset spring 27). The smaller bore could correspond to the guiding projection in the center of the spring (As taught in abbot) and the larger bore corresponds to the outer diameter of the spring. 

    PNG
    media_image2.png
    331
    425
    media_image2.png
    Greyscale

.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo/Abbott with the two sized bores as taught by Jousson for the purpose of retaining the spring in place with the push button (as shown in Fig. 1 of Jousson). 
With regard to claim 5, Lester/Russon/Abbott teach the claimed invention except for the shoulder being a specific location. 
Jousson teaches the shoulder (the proximal end face of the large bore where the spring is abutted against the valve push button) is situated in a middle section of the valve push button (Fig. 1). 
. 

Claim 9-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Peters (US 4,217,934).
With regard to claim 9 and 18, Lester teaches sealing sections that having the same diameter. 
However, Peters teaches a push valve (generally the component between element 60 and 62 in Fig. 2) having sealing sections (120 and 52) that having differing diameters. Thus the size of the two sealing sections could be altered as a matter of design choice in order to provide sealing in a valve chamber with varying diameter. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the varying diameter sealing section as taught by Peters for the purpose of providing sealing in a valve chamber with varying diameter (as shown in Fig. 2). Further changing the size or diameter of the valve chamber and the corresponding sealing sections is a matter of design choice and does not alter the overall function of the device. 
With regard to claim 10, Lester/Russo teach the claimed invention except for an end stop. 
Peters teaches the sealing section in the middle section (see Fig below) rests agains an end stop of the device housing (see Fig below). 
 Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the varying diameter sealing section as taught by Peters for the purpose of providing sealing in a valve chamber with varying diameter (as shown in Fig. 2). Further changing the size or diameter of the valve chamber and the corresponding sealing sections is a matter of design choice and does not alter the overall function of the device. 

    PNG
    media_image3.png
    518
    475
    media_image3.png
    Greyscale

With regard to claim 11, Lester/Russo teach the claimed invention except for a stepped valve chamber. 
Peters teaches the valve chamber is stepped with a first valve chamber (at 56 in Fig. 2) having a larger chamber in which the aspirating channel (in this case, channel 104 could be considered the aspirating channel) and the flushing and aspirating channel (106) empty or emerge therefrom, and with a second valve chamber (at 34) in which the flushing channel (103) empties. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the varying diameter sealing section as taught by Peters for the purpose of providing sealing in a valve chamber with varying diameter (as shown in Fig. 2). Further changing the size or diameter of the valve chamber and the corresponding sealing sections is a matter of design choice and does not alter the overall function of the device. 
claim 12, Lester discloses wherein the shaft ((see tapered portion where 23 is pointing in Fig. 5a) is smaller than the diameter of the second valve chamber (the shaft would necessarily be smaller than any portion of the valve chamber in order to perform its function of sliding within the valve chamber). 
With regard to claim 13, Lester discloses wherein the sealing section (43) formed on the shaft (51) in the first valve position of the valve push button is situated at the side facing the first valve chamber of the flushing channel emptying into the second valve chamber  (Fig. 5a) and in the second valve position (Fig 5b) it is situated at the side facing away from the first valve chamber of the flushing channel emptying into the second valve chamber.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Askem et al. (US 2017/0368239 A1).
With regard to claim 16, Lester/Russo teach the elastic rubber material. 
However, Lester/Russo do not teach silicone. 
Askem teaches that rubber and silicone are interchangeable materials ([0145]). Thus the rubber of Russo could be substituted with silicone. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with silicone as taught by Askem because the substitution of one material for another is well known in the art and does not affect the overall function of the device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783